Citation Nr: 0334558	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  96-20 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for chest pains 
(musculoskeletal discomfort).

2.  Entitlement to an initial rating in excess of 30 percent 
for cognitive problems of unknown origin.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and E.G.




ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from July 1985 to April 1992 
and service in Southwest Asia from August 1990 to April 1991.  
He is in receipt of the Southwest Asia Service Medal with two 
Bronze Service Stars and the Kuwait Liberation Medal-Saudi 
Arabia.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions from the Department of Veterans 
Affairs (VA) Portland, Oregon Regional Office (RO).

As the disability rating assigned for cognitive problems is 
an initial rating, the guidance of Fenderson v. West, 12 Vet. 
App. 119 (1999), is for application as explained below.  As 
to this disability, by rating decision in December 2001, the 
RO increased the evaluation from 10 percent disabling to 30 
percent.  The veteran has continued his appeal of the 30 
percent rating.

A hearing at the RO before a local hearing officer was held 
in April 1999.  Additionally, in June 2003, a hearing was 
held at the RO before the undersigned, who is a Veterans Law 
Judge who was designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (West 
2002).  Transcripts of the hearings are of record.

The issue of entitlement to service connection for a skin 
disorder had been part of the current appeal; however, at the 
Board hearing in June 2003, the veteran withdrew his appeal 
as to this issue.  Therefore, the issues on appeal are as 
listed on the title page.

The Board notes that the veteran at the Board hearing in June 
2003 and in writing in June 2003 indicated he was claiming 
service connection for post traumatic stress disorder; 
therefore this issue is referred to the RO for the 
appropriate action.


REMAND

At the Board hearing in June 2003, the veteran reported that 
he received both VA and private treatment for the 
disabilities at issue.  While the veteran has submitted VA 
treatment records from April 2003 and June 2003, the latest 
VA treatment records contained in the claims file are 
treatment records from 1995 and VA examination reports from 
1997.  Therefore, any additional VA treatment records as well 
as the private treatment records as described by the veteran 
should be obtained.  

As to the issue of entitlement to service connection for 
chest pain, the veteran is claiming that he has this symptom 
as a result of his service during the Persian Gulf War.  With 
the enactment of the Persian Gulf War Veterans' Benefits Act, 
title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to title 38, United States Code.  That 
statute, codified at 38 U.S.C.A. § 1117, authorizes VA to 
compensate any Persian Gulf War veteran suffering from 
qualifying chronic disability that became manifest either 
during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a specified presumption period 
following service in the Southwest Asia theater of operations 
during the Persian Gulf War.  See also 38 C.F.R. § 3.317 
(2003).

As part of this, at the RO hearing in April 1999, the veteran 
reported treatment in service for chest pain, including 
reporting chest pain on separation examination.  In this 
case, in November 1998, the RO indicated that service medical 
records for the veteran are unavailable.  However, a record 
from December 1998 from the National Personnel Records Center 
(NPRC), indicates that the veteran's service medical records 
were lent to the Portland VARO (348) on 9/9/95.  Therefore, 
an additional search for the veteran's service medical 
records should be done.  Additionally, a VA examination 
regarding the nature and etiology of the veteran's reported 
chest pain should be provided.

As to the issue of entitlement to an initial rating in excess 
of 30 percent for cognitive problems, the last VA examination 
was in December 2000; therefore, the veteran should be 
provided a new VA examination to ascertain the current 
severity of the disability.  It is noted that the issue in 
this case involves an initial rating following the grant of 
service connection and staged ratings may be applicable.  
Fenderson v. West, 12 Vet. App. 119 (1999).

During the pendency of this appeal, the Veterans Claim 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), was signed into law.  38 U.S.C.A. § 5100 et. 
seq. (West 2002).  Therefore, to fully comply with the VCAA, 
on remand, the RO must assure that the provisions of this new 
Act are complied with, including the notification requirement 
set forth in the new law.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans et. al. v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that a full year is allowed to respond 
to a VCAA notice.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should send a letter to the 
veteran and his representative informing 
them of the pertinent provisions of the 
VCAA.  Specifically, it should be 
indicated which of the parties is 
responsible for obtaining which evidence.  
The RO should provide notice that 
satisfies the holdings in Quartuccio; 
Paralyzed Veterans of America; Disabled 
American Veterans, supra, the U.S. Code 
provisions and any other applicable legal 
precedents.

2.  The RO should contact National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and request 
service medical records for the veteran.  
If no such records can be found from any 
source, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

3.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated him for 
the disabilities at issue since 1992.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained.  After securing 
the necessary releases, the RO should 
obtain these records and permanently 
associate them with the claims file.  

As part of this RO should obtain 
treatment records for the veteran from 
the Portland, Oregon VA Medical Center. 

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
veteran and his representative should 
also be informed of the negative results.

4.  The veteran should be afforded an 
appropriate examination regarding the 
claim of entitlement to service 
connection for chest pains.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction 
with the examination. 

The examiner should note and detail all 
reported complaints and indicate time 
lost from work for chest pain.  The 
examiner should provide details about the 
onset, frequency, duration, and severity 
of all complaints and indicate what 
precipitates and what relieves the 
complaints.

The examiner should determine if there 
are any objective medical indications 
that the veteran experiences the 
complaint at issue. 

The examiner should specifically 
determine whether the veteran's complaint 
is attributable to a known diagnostic 
entity.  If not, the examiner should 
specifically state whether he/she is 
unable to ascribe a diagnosis to the 
complaint.  

For those conditions for which there is 
objective evidence of chronic disability 
from an undiagnosed illness or objective 
evidence of medically unexplained chronic 
multisymptom illness such as chronic 
fatigue syndrome, the examiner should 
note: 

(1)  Whether there is affirmative 
evidence that such illness was not 
incurred during active service in the 
Southwest Asia Theatre of operations 
during the Gulf War?

(2)  Whether there is affirmative 
evidence that such illness was caused 
by a supervening condition or event 
that occurred between the veteran's 
most recent departure from active 
duty in the Southwest Asia theater of 
operations during the Persian Gulf 
War and the onset of the illness?  

If known diagnoses are present, the 
examiner should opine whether it is at 
least as likely as not (probability of 50 
percent or greater) that the diagnosed 
disability had its onset in service.  The 
underlined standard of proof should be 
utilized in formulating a response.   

All opinions expressed should be 
supported by reference to pertinent 
evidence.  If the examiner disagrees with 
any opinions contained in the claims file 
which contradict his or hers, it would be 
helpful if the reasons for the 
disagreement are set forth in detail.

5.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the severity of his service 
connected cognitive problems.  The claims 
file should be made available to and 
reviewed by the examiner in connection 
with the examination.  All indicated 
special tests and studies should be 
accomplished.  All disability must be 
viewed in relation to its history, and 
the report of examination should provide 
accurate and fully descriptive 
assessments of all clinical findings.  

The examination report must contain 
sufficient clinical information so that 
the Board may address each and every 
criteria to be considered under DC 9304 
(as in effect prior to and from November 
7, 1996).  However, the examiner should 
not assign a numerical rating for this 
disability.  The examiner should provide 
a full multiaxial evaluation and he/she 
should also assign a numerical score on 
the Global Assessment of Functioning 
Scale (GAF Scale) with an explanation as 
to its meaning.  All opinions expressed 
should be supported by reference to 
pertinent evidence.  The reasons and 
bases for any conclusion reached should 
be discussed.

6.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case (to include the 
consideration of the old and new rating 
criteria for psychiatric disorders).  
This should additionally include 
consideration and a discussion of 
38 C.F.R. § 3.655 if the veteran fails to 
appear for a scheduled examination.  In 
such case, the RO should include a copy 
of the notification letter in the claims 
file as to the date the examination was 
scheduled and the address to which 
notification was sent.  If the letter is 
not available, personnel at the medical 
center should certify to what address the 
letter was sent, and should certify that 
it was not returned as undeliverable.

Consideration should be also be given to 
the case of Fenderson v. West, 12 Vet. 
App. 119 (1999).  Therein, the Court held 
that, with regard to initial ratings 
following the grant of service 
connection, separate ratings can be 
assigned for separate periods of time 
based on the facts found-a practice 
known as "staged" ratings.  

The SSOC should additionally include a 
discussion of all evidence received since 
the last statement of the case was 
issued.  The veteran and his 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, to the 
extent such action is in order.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




